Citation Nr: 1137349	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-05 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1974 to October 1977.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2007, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and consideration, including in particular obtaining a clarifying medical opinion.

In April 2008, the Board issued a decision denying the claim, and the Veteran appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In June 2010 the Court issued a single-judge, memorandum decision vacating the Board's decision and remanding the claim for further development and readjudication in compliance with directives specified.

After receiving the file back from the Court, and in response to the Board's September 2010 letter allowing 90 days for the submission of additional evidence, the Veteran's attorney in December 2010 submitted a November 2010 supporting statement from C.L.K., LPC, concluding the Veteran's acquired psychiatric disorder (bipolar disorder) very likely had its origins during his active military service.  Because this opinion provided the required nexus between the Veteran's acquired psychiatric disorder and his active military service, the Veteran's attorney respectfully requested that the Board go ahead and grant the claim on the basis of this additional evidence.  The Court, however, had explained that VA was obligated to ensure compliance with prior remand orders, and that failure to do so was error as a matter of law; so this obligation was mandatory, not discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, as this was the very reason for vacating the Board's prior April 2008 decision, the Board as instructed remanded the claim in January 2011 to comply with the Court's directives, even despite the submission of this additional evidence favorable to the claim.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).

In finding that this further development was necessary before readjudicating this appeal, including especially by obtaining another opinion and, if necessary, having the Veteran reexamined, the Board was mindful of argument the Veteran's attorney implicitly had made as prohibiting further VA development of this claim if the sole purpose was to obtain evidence against this claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  The Court, however, had distinguished Mariano in Douglas v. Shinseki, 23 Vet. App. 19 (2009).  In Douglas, the Court had acknowledged its decision in Mariano, but had held that VA may undertake the development of additional evidence if, as here, necessary to render an informed decision on the claim.  Douglas at 26.

The Board since has received additional VA outpatient treatment records.  The VA compensation examiner that had commented earlier about the case in September 2007 also indicated in May 2011 that he needed to reexamine the Veteran before commenting further, since it had been almost 4 years since his prior evaluation of the Veteran.  And this VA examiner resultantly had this opportunity in June 2011, after which he submitted a report of his findings.

The RO considered this VA examiner's supplemental opinion in a July 2011 supplemental statement of the case (SSOC) and continued to deny the claim, so it is again before the Board.

The Veteran indicated in a since submitted August 2011 statement 
(on VA Form 21-4138) that he is additionally requesting service connection for a back problem as secondary to his service-connected left knee disability, which is characterized as chondromalacia and initially was claimed as degenerative joint disease, i.e., arthritis.  So to establish his entitlement to service connection for this claimed back disorder on this alleged secondary basis, he has to show that his low back disorder is proximately due to, the result of, or aggravated by his service-connected left knee disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The RO has not had the opportunity to consider this additional claim in the first instance, however, as the Agency of Original Jurisdiction (AOJ), and this claim is not "inextricably intertwined" with the claim currently on appeal for service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one of the claims cannot be rendered until a decision on the other).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); and Holland v. Brown, 6 Vet. App. 443, 446 (1994) (collectively indicating that these types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  Therefore, since the Board does not presently have jurisdiction to consider this additional claim, the Board is referring this claim to the RO for all appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


FINDINGS OF FACT

1.  According to his service treatment records (STRs), the Veteran first indicated during his September 1977 military separation examination that he had experienced depression or excessive worry and "nervous trouble".  In response, the examining military physician listed a diagnosis of "depression and worry, secondary to personal problems."  The Veteran's mother had become seriously ill during his service and, as a consequence, he received a hardship discharge; she later died about 6 months after his discharge from service.

2.  There are several competing medical nexus opinions of record concerning whether the Veteran has a chronic acquired psychiatric disorder as a result of his military service, but the most probative (meaning competent and credible) medical and other evidence of record indicates he does not.



CONCLUSION OF LAW

The Veteran's psychiatric disorder is not due to disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether this claim has been properly developed for appellate review.  The Board will then address this claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the "fourth" (4) requirement that VA also request that a claimant submit any evidence in his possession that might substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).


These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).  

In this particular case at hand, letters satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March 2005, March 2006, August and November 2007, and September 2010.  The letters, especially in combination, informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  As for the Dingess requirements, the March 2006 and August 2007 letters also informed him of the downstream disability rating and effective date elements of his claim.  As importantly, since providing these additional notice letters, his claim has been readjudicated in the May, June, and September 2006, January 2008, and July 2011 SSOCs, including considering any additional evidence and/or argument submitted or obtained in response to these additional notice letters.  Therefore, although he did not receive all of these notices before initially adjudicating his claim in the June 2005 rating decision at issue in this appeal, his claim has been reconsidered since providing all of these notices so as to, in turn, rectify ("cure") this timing defect in the provision of the notices that were not provided prior to initially adjudicating his claim.  See again Mayfield IV and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; The RO obtained his service treatment records (STRs), VA treatment records, private treatment records, and any relevant lay statements.  He was also provided an opportunity to testify about his claim during his February 2007 videoconference hearing.  Additionally, as directed in the Board's August 2007 remand of this claim, the RO provided him a VA compensation examination in September 2007, and the examiner later submitted an addendum statement in November 2007 concerning the determinative issue of whether the acquired psychiatric disorder is attributable to the Veteran's military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Since, however, the Court determined the Board had failed to ensure compliance with its August 2007 remand directives, the Board again remanded this claim to the RO in January 2011.  And as a result of this additional remand, the September 2007 VA examiner indicated in May 2011 that he would need to reexamine the Veteran before commenting since it had been almost 4 years since that prior evaluation.  This examiner therefore was provided this requested opportunity and reexamined the Veteran in June 2011 before submitting a report of his additional findings.  He answered all of the questions asked regarding whether there is any relationship between the Veteran's psychiatric disorder and his military service, so there now has been compliance with the Board's August 2007 and January 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review of this claim may proceed without prejudicing the Veteran.  

II.  Entitlement to Service Connection for an Acquired Psychiatric Disorder

The Veteran attributes his acquired psychiatric disorder, including diagnoses of bipolar disorder and depressive disorder, to his military service.  He cites especially stressful events during his service as the source of these claimed disorders.

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Psychoses will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its competency and credibility to, in combination, determine its probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

Any issue material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  So his claim is granted if the evidence is favorable to his claim or in relative equipoise, meaning about evenly balanced for and against his claim.  But if the preponderance of the evidence, instead, is against his claim, then it must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

As previously acknowledged in the Board's August 2007 and January 2011 remands, there is no disputing the Veteran has received several, albeit varying, diagnoses of psychiatric disorders confirming he has mental illness of some sort.  For example, his private therapists have diagnosed cyclothymic disorder, bipolar disorder and alternatively depressive disorder and/or alcohol abuse.  And the VA physician who initially examined him in September 2007, on remand, diagnosed intermittent explosive disorder, depressive disorder NOS, and personality disorder, also NOS with antisocial traits/features.  This same VA examiner more recently indicated in June 2011, after reexamining the Veteran, that these prior diagnoses had not changed, although he does not agree that the diagnosis of bipolar disorder is warranted.  So, in any event, there is no disputing the Veteran has an acquired psychiatric disorder of some sort.  Hence, resolution of this appeal ultimately turns instead on whether any of the mental disorders that have been diagnosed are attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And in this critical regard, the evidence against the claim is more probative than the evidence supporting the claim, so the claim must be denied.

It is entirely within the Board's province to give more probative weight to certain pieces of evidence than others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this responsibility is more difficult when, as here, medical opinions diverge so come to different conclusions.  And, at the same time, the Board is mindful that it cannot make its own independent medical determination and there must be plausible reasons for favoring one medical opinion over another.  Evans at 31; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, though, there are legitimate reasons for favoring the opinions against the claim over those supporting the claim.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Regarding in-service incurrence of a relevant disease or injury, the Veteran's STRs are unremarkable for any complaint or mention of a psychiatric disorder until his September 1977 military separation examination.  In the Report of Medical History questionnaire that he completed during that examination given in anticipation of his discharge from active duty, he indicated that he had feelings of depression and excessive worry, as well as nervous trouble.  The evaluating physician wrote that the Veteran had depression and worry secondary to a personal problem.  Other records from service expound on this and show he was discharged from active duty for hardship because his mother was ill.  His September 1977 separation examination did not reveal he had any chronic psychiatric disorder, as opposed to, for example, situational depression and anxiety given his unfortunate circumstances at that particular time.  The Veteran's military service ended in October 1977, and his mother reportedly died about 6 months later.

There is no indication the Veteran had any further complaints of mental illness, including depression, or received a pertinent diagnosis for many ensuing years.  But in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  Continuity of symptoms, not treatment for them, is the essence of § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Still, though, the Board may consider this absence of any indication of a relevant medical complaint until so relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence that weighs against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, 

the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In the claims file are post-service treatment records obtained from the S.L.H. private clinic, including a July 2005 statement from a staff physician indicating a continuing assessment of depression.  Additionally, there are private treatment records dated from December 2005 to January 2006 showing ongoing treatment for psychiatric disorders.  Also of record are VA outpatient treatment records beginning in December 2007 and continuing through June 2011.  However, these records do not contain any etiological opinion as to whether any psychiatric disorder noted is the result of the Veteran's military service, including any stress or other traumatic experience he had while in service.  

The Veteran's initial VA compensation examination was in November 2005.  During that examination, he mentioned his hardship discharge from service on account of his mother's illness at the time and her eventual death.  He also spoke of his various relationship difficulties with his wife.  He claimed to have been diagnosed with manic depressive disorder at the time of his discharge from service.  The VA compensation examiner diagnosed alcohol dependence and determined the Veteran did not meet the criteria for a diagnosis of major depression and that he was not then currently receiving any psychiatric treatment.  There was some evidence of anxiety and depression associated with stressors at the time of his discharge from active duty service, but this was not thought to be outside the realm of what would be expected with these stressors.  It therefore was concluded there was no evidence of disability related to his military service.


On the other hand, a March 2006 letter from J.W., chief mental health coordinator, states the Veteran has a diagnosis of bipolar affective disorder, depressed, severe and without psychotic features.  J.W. acknowledged that heredity and environment are both significant factors in the development of bipolar disorder, in that a person may be born with a hereditary predisposition towards the disease and a high level of external stress can trigger the disease.  But J.W. indicated that it was certainly possible the Veteran's military service could have triggered his illness, especially due to stress.  This opinion, however, was couched in equivocal terms.  See Obert v. Brown, 5 Vet. App. 30 (1993) (indicating that saying something "may" be true is tantamount to just as well saying it "may not" be true, and that an award of VA benefits may not be based on resort to speculation or remote possibility).  Indeed, there are a line of precedent cases discussing the lesser probative value of opinions like this that are equivocal, in various contexts, which essentially state that it is "possible" (even "certainly possible") that what posited is true.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); and Winsett v. West, 11 Vet. App. 420, 424 (1998).

The opinion also did not, however, discuss the underlying medical rationale or otherwise provide the evidentiary basis for its conclusions, which is where most of the probative value of an opinion is derived, rather than from mere review of the claims file, although said review may provide additional information that may affect the essential basis of the opinion and cause the examiner to come to a different conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").  See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).


But all of this said, an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  That is to say, use of cautious language does not always express inconclusiveness in a doctor's opinion.  Rather, the opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).

The subsequent September 2007 VA compensation examiner noted a diagnosis of depressive disorder but specifically discounted a diagnosis of bipolar disorder because it was his belief that the prior diagnosis was due to anger and the presence of some mild depressive symptoms.  After a physical and mental examination, this examiner determined the Veteran's current psychiatric presentation is not resulting in an a degree of impairment in social functioning and only a minimal degree of impairment in occupational functioning.  But even this VA examiner failed to provide any opinion as to the etiology of the Veteran's depressive disorder, including especially in terms of any potential relationship with his military service.  

In a November 2007 addendum, when asked to provide this additional comment, this same VA examiner determined that "there is no etiological relationship between [the Veteran's] current psychiatric presentation and his marital difficulties and the loss of his mother."  But even this November 2007 addendum did not also discuss whether the Veteran's psychiatric disorder is attributable to his military service.

Following the Court's June 2010 single judge memorandum decision resultantly vacating the Board's April 2008 denial of the claim, inasmuch as it had impermissibly relied on this VA examiner's opinion, the Veteran's attorney submitted additional evidence in December 2010.  This additional evidence included a supporting statement from C.L.K., LPC, dated in November 2010, concluding the Veteran's acquired psychiatric disorder (bipolar disorder) "very likely" had its origins during his active military service.  C.L.K. pointed out the Veteran had first reported psychiatric issues when leaving the service and there appears to be consistent reports of a psychiatric disorder since that time.  The Veteran's attorney therefore argued that this statement provides the required nexus or linkage between the Veteran's acquired psychiatric disorder and his active military service.

There is still other medical evidence in the file, however, equally deserving of consideration.

When again remanding the claim in January 2011, the Board requested additional comment from the September and November 2007 VA compensation examiner (to address the deficiencies in his opinion the Court had cited).  In May 2011, this VA compensation examiner indicated he needed to reexamine the Veteran before commenting further because it had been almost 4 years since his prior evaluation of the Veteran.

This VA compensation examiner therefore was allowed to reexamine the Veteran in June 2011.  This VA examiner refamiliarized himself with the relevant evidence in the claims file and indicated there was no significant change in the previously-noted history.  The Veteran stated he was unable to say when his depression and temper began but that, while in the service, he had experienced problems in his marriage and his mother became sick.  This VA examiner confirmed his prior diagnoses of intermittent explosive disorder, depressive disorder NOS, and personality disorder NOS with antisocial features.  But he added that his opinion had not changed; he again concluded that there is no relationship whatsoever between the Veteran's psychiatric symptoms and any event that occurred while he was serving in the military.  Further, according to this VA examiner, the Veteran's diagnosed psychiatric disorders are not etiologically related to his military service or arising out of the events other than the history of substance abuse and not just relating to his marital difficulties and the loss of his mother.  Finally, reiterated this examiner, the Veteran's current psychiatric presentation is not related either to his substance abuse or to his marital difficulties and the loss of his mother.


In evaluating the probative value of medical evidence, the Court has stated that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . [and that] the credibility and weight to be attached to these opinions [are] within the province of the adjudicator."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another, provided that it offers sufficient reasons and bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).  Claims file review, however, as mentioned, is not determinative or dispositive of a medical opinion's probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Review of the file, however, may reveal certain facts or pieces of evidence that may affect the underlying basis of the opinion, such as provide reason to come to a different conclusion.  In the Neives-Rodriguez decision, the Court vacated the Board's decision because the Board had dismissed one of the two favorable private medical opinions solely on the basis that the physician had not reviewed the claims folder, without an explanation of why that failure had compromised the value of the medical opinion.  In contrast, the Court held that, in rejecting the other private medical opinion, the Board had offered adequate reasons and bases for doing so (the doctor had overlooked pertinent reports regarding the Veteran's medical history), and thus, the Board's rejection was not based solely on the failure to completely review the claims file.

With this in mind as the backdrop in weighing the probative value of the opinions for and against the claim, the Board sees that J.W.'s March 2006 statement and the November 2010 statement from C.L.K. both provided minimal discussion of the underlying medical rationale for their favorable conclusions, which, as mentioned, is where most of the probative value of an opinion is derived, not from mere review of the claims file.  

The VA compensation examiners, in comparison, did review the claims file for the pertinent medical and other history in commenting unfavorably.  And they apparently considered it significant that the Veteran's initial complaints and treatment post service were not until 2005 or thereabouts, long after the conclusion of his military service in 1977 when the claimed stressful events that he says precipitated his eventual mental disorder diagnoses are said to have occurred.  And while the absence of any treatment during those many intervening years, according to Buchanan, is not necessarily dispositive or determinative of whether he was experiencing the continuous symptoms of the type contemplated by 38 C.F.R. § 3.303(b), it is at least one factor in making this important determination.  Moreover, according to the VA compensation examiner (a licensed clinical psychologist) who at least twice evaluated the Veteran, initially in September 2007 and more recently in June 2011, even the Veteran himself readily concedes he does not know when he began experiencing psychiatric-related symptoms such as depression and a volatile temper.  This tends to undermine the notion that he has experienced continuous symptoms since his service since even he admittedly does not know when his symptoms began.  By most accounts the depression and anxiety, etc., which he experienced in service were not the result of his military service, per se, rather, were merely coincident with his service in that his mother unfortunately had contemporaneously become ill and later died.  So his hardship discharge from service was not the result of events that had occurred specifically in relation to his duties and responsibilities as a soldier but, instead, because his mother had become terminally ill while he was in service.  And both the November 2005 VA compensation examiner (who is a board-certified psychiatrist) and the more recent September 2007 and June 2011 VA compensation examiner (who, as mentioned, is a licensed clinical psychologist) agreed the Veteran's response to that tragic event, including becoming depressed, was to be reasonably expected of anyone in that situation, so not unique to him in particular.  That is to say, his depression was merely situational and not necessarily an indication there would be chronic, meaning permanent, residual disability related to his military service that was coincident therewith.


Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So supporting medical evidence is not always or categorically required when the determinative issue is medical diagnosis or etiology, but rather such issue may, depending on the facts and circumstances of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the testimony and make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  So, in essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  The determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation.  Savage, 10 Vet. App. at 494-97.


Here, though, the Veteran has at times claimed to have experienced depression since service and at others, as mentioned, has conceded or admitted he does not know when his depressive and other symptoms began, so necessarily cannot say he has experienced them on a continuous basis since service.  The ultimate probative value of his lay testimony concerning this is not just determined by the competency of his lay testimony but also by its credibility.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  And giving differing accounts regarding just how long he has experienced relevant symptoms only serves to undermine his credibility.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (indicating the Board must make an express credibility finding regarding lay evidence).  Also, for non-combat Veterans providing non-medical related lay testimony regarding an event during service, so presumably also concerning events since service, Buchanan is distinguishable; the lack of documentation in service records and in records since service must be weighed against the Veteran's lay statements and testimony.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Some conditions like clinical depression and bipolar disorder are not readily amenable to mere lay diagnosis or probative comment on their etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  So the Veteran merely saying he has experienced depression since service, even aside from the questions raised concerning the credibility of his lay testimony concerning this, is not tantamount to concluding he necessarily has experienced clinical depression since service or has had bipolar disorder since service.


A September 2005 letter from a former employer recounts that, over the course of the past 30 years (so dating back to 1975 or thereabouts), the Veteran had demonstrated periods of mood swings and, at times, outbursts.  An October 2005 lay statement from his wife indicated having observed instances of emotional and seemingly depressed-type behavior on his part prior to his separation from military service.  The November 2005 VA compensation examiner cited an apparent long history of alcohol dependence as leading to these problems with the Veteran controlling his temper, impulsivity, and loss of several jobs.

A March 2006 letter from a counselor at a state mental health care facility in South Carolina indicated the Veteran's history suggested that his illness had interfered with his ability to work, including explosive temper episodes as a manifestation of his bipolar affective disorder.  He also reportedly had associated severe depression, although the bipolar disorder did not include psychotic features.  But even this commenting counselor deemed it impossible to say with certainty that any one stressor in the Veteran's life had "caused" him to have bipolar disorder, although it was "certainly possible" that his military service, which became particularly stressful towards the end, could have triggered his illness.  Moreover, this counselor added, if he already had the illness, it seemed likely that this stress could have aggravated his condition.  As already has been alluded to, an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Also, in August 2006, the Veteran provided supporting lay statements from others attesting to the fact that they had not witnessed nor were aware of any episodes of alcohol abuse on his part.

The Veteran further testified during his February 2007 video-conference hearing that he had first sought treatment for his mental disorder at the community mental health care center mentioned just a year or so prior to his hearing.  He said that his anger-control problem had cost him many jobs, and that he had had over 40 jobs since leaving the military.  He had been working at his then current job for about four months.  He stated that going to church helped him to control his symptoms.  He denied abusing alcohol.  He said that his mother became ill while he was in service, and that as a result he was temporarily reassigned to a different base.  He believed the problems he had during service had caused his mental disorder, while at the same time acknowledging that his mental health care providers had not been able to provide a definite connection to his military service.

Significantly, though, the Board remanded this case in August 2007 for further development and consideration.  The remand was necessary because of the several different diagnoses that had been made and looming uncertainty over whether the Veteran has an acquired psychiatric disorder that:  (1) can be service connected (keeping in mind that alcohol abuse and personality disorders generally cannot, see 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.301(d), 3.303(c), 4.9) and (2) if he does, to determine whether the condition is attributable to his military service.  See also VAOGCPREC 7-99 (June 9, 1999).

When subsequently reexamined for VA compensation purposes in September 2007, the Veteran again denied abusing alcohol and drugs in years past.  And when the VA examiner consequently asked him why there was a history of alcohol abuse in his records, he replied, "I have to be honest with you.  A few of my friends told me the last time that I was in [that this] would help my case, so I exaggerated it."  His responses to the CAGE alcohol abuse screening test were negative, indicating he did not abuse alcohol.  He was otherwise an accurate historian, according to this VA examiner.  But what is still significant, nonetheless, is that at least some of the prior reports listing this history of alcohol abuse therefore were premised on this history, which the Veteran since has acknowledged was entirely false or, at the very least, greatly exaggerated to try and obtain a favorable result concerning his claim and, in effect, manipulate the outcome of his appeal.  So this only further serves to undermine his credibility.  Moreover, it immediately calls into question the reliability of the records favorable to the claim that relied on this now admitted inaccurate history.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006); and Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  The Veteran cannot on some occasions say he is telling the truth and, yet, at others readily concede he is not or has not because the Board is then left to wonder and try and decipher when and whether he is ever being truthful.
Alcoholism, incidentally, even assuming for the sake of argument that he was ever afflicted with it, could only be service connected if shown to be a residual complication of his psychiatric disorder, i.e., a symptom or manifestation of it.  He cannot, as a matter of law, establish his entitlement to service connection for alcoholism where it instead is the primary (i.e., precipitating), as opposed to secondary, disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

For these reasons and bases, the Board concludes the preponderance of the evidence is against the claim, not supportive of it or in relative equipoise.  And since the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the Veteran's favor, and this claim resultantly must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for service connection for an acquired psychiatric disorder is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


